DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 1st, 2021 has been entered.  Claims 1 – 16 are pending in the application.  Applicant’s amendment to claim 12 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed November 30th, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koefod et al. (U.S. Pat. No. 6,800,217) (hereinafter referred to as “’217”) in view of Koefod (U.S. Appl. No. 2008/0308764) (hereinafter referred to as “’764”).







Regarding claim 1, ‘217 discloses a deicer composition (see ‘217 at C1 L38-41 teaching
a liquid deicer suitable for use as a deicer or a pre-coat for solid deicers), comprising:
(a) a pre-wetting composition (see ‘217 at C1 L63-65 teaching a liquid composition can be applied by spray to the solid deicer as a pre-treatment to improve the performance and application of solid deicer), comprising: 
(1) a liquid deicing salt (see ‘217 at C2 L17-19 teaching a magnesium chloride, a liquid deicing salt),
(2) a liquid corrosion inhibitor (see ‘217 at C2 L17-19 and C3 L41, L45-52 teaching a corrosion inhibitor sodium gluconate, a salt of gluconic acid), and
(b) a solid composition (see ‘217 at C2 L52-53 teaching that the deicer can also include a solid deicer), comprising:
(1) a solid deicing salt (see ‘217 at C2 L52-4 teaching a list of possible solid deicing salts),
(2) a solid corrosion inhibitor comprising a phosphate salt (see ‘217 at C2 L62-63 teaching a deicer includes one or more phosphate salts),
wherein the solid corrosion inhibitor is present at a concentration of 2.0 – 3.0 percent by weight of the deicer composition (see ‘271 at C3 L19 -20 teaching other compositions contain up to 2.0 percent by weight diammonium phosphate, wherein diammonium phosphate is a phosphate salt).  In the case where the claimed ranges prima facie case of obviousness exists (see MPEP § 2144.05 I). 
	But, ‘217 does not explicitly disclose a liquid leaching inhibitor.
Like ‘217, ’764 discloses a pre-wetted deicer comprising a mixture of a deicing agent, a pre-wetting agent and a leaching inhibitor (see ’764 at [0005]), wherein the pre-wetting agent or liquid agent (see ’764 at [0017]) can contain a liquid leaching inhibitor (see ’764 at [0015]) like xanthan gum (see ’764 at [0020]). ‘764 further teaches that leaching inhibition occurs with the addition of xanthan gum as the xanthan gum increases the viscosity of the liquid coating on the salt, inhibiting the liquid’s ability to migrate within and flow out of the deicer pile (see ’764 at [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a viscosifying leaching inhibitor in ‘217 from ‘764 to reduce the leaching properties of the pre-wetting agent.

Regarding claim 2, ‘217 as modified by ‘764 teaches all the claim limitations of claim 1.
It further discloses that the liquid deicing salt and the solid deicing salt consists essentially of a chloride salt (see ‘217 at C2 L19-20 teaching liquid magnesium chloride, a chloride salt and ‘217 at C2 L52-53 teaching sodium chloride and magnesium chloride from a list of solid deicer, both of which are chloride salts)

Regarding claim 3, modified ‘217 discloses that the liquid deicing salt is present at a concentration of 0.1 - 75.0 percent by weight of the pre-wetting composition (see ‘217 at C2
L19-20 teaching that the concentration of magnesium chloride, the liquid deicing salt is 0.1 to 40 percent). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 4, modified ‘217 discloses that the corrosion inhibitor of the pre-wetting composition is sodium gluconate (see ‘217 at C3 L41, L45-52 teaching a composition with sodium gluconate).

Regarding claim 5, modified ‘217 discloses that the liquid corrosion inhibitor is present at a concentration of 0.1 - 25.0 percent by weight of the pre-wetting composition (see ‘217 at C2 L21-22 teaching that the concentration of the corrosion inhibitor is 0 to 30 percent). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 6, modified ‘217 teaches all the claim limitations of claim 1 including the concentration of xanthan gum as a leaching inhibitor is 0.3 to 0.5 percent (see ‘764 at [0021]) satisfying the claimed 0.05 - 25.00 percent by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see and MPEP § 2144.05).

Regarding claim 7, modified ‘217 teaches all the claim limitations of claim 1. But ‘217 does not disclose a radiation absorber comprising a colorant.
‘764 discloses a radiation absorber (see ‘764 at [0025]), wherein the radiation absorber is Naphthol green B dye, a colorant (see ‘764 at [0026]). ‘764 further teaches that the radiation absorber, in general serves to increase the melting capacity of the deicer over using solid deicers alone by increasing the solar radiation absorption capability of the deicer (see ‘764 at
[0027]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a radiation absorber in ‘217 from ‘764 to increase the melting capacity of the deicer.

Regarding claim 8, modified ‘217 teaches all the claim limitations of claims 1 and 7 including the concentration of Naphthol green B dye is 0.05-5.00 percent (see ‘764 at [0021]).

Regarding claim 9, modified ‘217 teaches all the claim limitations of claim 1. ‘217 also teaches that the solid deicer is present in significantly greater quantity (see ‘217 at C2 L54-59), however, modified ‘217 does not expressly disclose that the pre-wetting composition is present at a concentration of 0.5 - 30.0 percent by weight of the deicer composition.
‘764 discloses that the concentration of the pre-wetting agent is 1 to 12 percent (see ‘764 at [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the pre-wetting concentration of ‘764 because ‘217 teaches that the solid deicer is present in greater quantity and ‘764 discloses a workable range for inclusion in a deicing composition.

Regarding claim 10, modified ‘217 teaches all the claim limitations of claims 1 and 9.
But ‘217 does not disclose that the concentration of sodium chloride at a concentration of 0.1 -
95.0 percent by weight and the concentration of magnesium chloride at 0.1 - 95.0 percent by weight. The Examiner notes that in the claim limitation, magnesium chloride is a hydrate. In chemistry, hydrate means that water is contained in the substance. Since the deicer composition is exposed to the environment, the components will be exposed to water, thus water will invariably be contained in the substance.
‘764 discloses that the solid deicing agents or salts sodium chloride and magnesium chloride (see ‘764 at [0010]) have concentrations of 86 to 99 percent (see ‘764 at [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see and MPEP § 2144.05).


















Regarding claim 11, modified ‘217 discloses that the solid corrosion inhibitor comprises diammonium phosphate present at a concentration of 2.0 – 2.5 percent by weight of the deicer composition (see ‘271 at C3 L19 -20 teaching other compositions contain up to 2.0 percent by weight diammonium phosphate).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 


Regarding claim 12, modified ‘217 teaches all the claim limitations of claims 1, 9 and 10.
But ‘217 does not disclose that the concentration of the combined sodium chloride and magnesium chloride deicing salts is 60.0 - 99.5 percent.
‘764 discloses that the solid deicing agents or salts sodium chloride and magnesium chloride can be used in combination (see ‘764 at [0010]) with a concentration of 86 to 99 percent (see ‘764 at [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 13, modified ‘217 discloses that deicer composition is capable of reducing corrosion of mild steel by at least 70%, as compared to a 3% solution of sodium chloride devoid of the corrosion inhibitor (see ‘217 at table in C5 teaching that when the corrosion inhibitors sodium gluconate and diammonium phosphate (DAP) are added in the 

Regarding claim 14, modified ‘217 teaches that a sufficient quantity of viscosifying leaching inhibitor is added to produce a liquid with viscosity between 700 – 2,500 centipoise at 25 degrees Celsius (see ‘764 at [0019]) satisfying the claimed limitation to provide a Brookfield viscosity of the pre-wetting composition between 100 and 10,000 centipoise at 25 degrees Celsius using a spindle speed of 20 RPM. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
Additionally, ‘764 teaches that other quantities can also be used to adjust the viscosity (see ‘764 at [0019]), and viscosities of the resulting pre-wetting liquids were measured with a Brookfield Viscometer to determine the relationship between viscosity (see ‘764 at [0044]). The Examiner notes that ‘764 is silent on a spindle speed of 20 RPM.
Based on the teachings above, the composition of ‘217 as modified by ‘764 and the instant application of claims 1, 6 and 14 would appear to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II. In addition, when using the Brookfield Viscometer to determine the relationship between the viscosities of the pre-wetting compositions, the inventor would determine the spindle speed when making the comparison. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent. See In re Best,
195 USPQ 430 (CCPA 1977).

Regarding claim 15, ‘217 discloses a deicer composition (see ‘217 at C1 L38-41 teaching a liquid deicer suitable for use as a deicer or a pre-coat for solid deicers), comprising:
(a) a liquid pre-wetting composition (‘217 at C1 L38-41 teaching a liquid deicer suitable for use as a pre-coat or a pre-wetting composition for solid deicers), comprising:
(1) a deicing salt comprising magnesium chloride present at a concentration of 10 to 35 percent by weight of the pre-wetting composition (see ‘217 at C2 L19-20 teaching magnesium chloride is present in the liquid deicer at 0.1 to 40 percent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see and MPEP § 2144.05));
(2) a corrosion inhibitor comprising sodium gluconate present at a concentration of 0.1 to 5.0 percent by weight of the pre-wetting composition (see ‘217 at C3 L41, L45-52 teaching sodium gluconate as a corrosion inhibitor, and see ‘217 at table in C5 teaching that the concentration of sodium gluconate is 0.25 to 1.15 percent in the given embodiments. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05));
	(b) a solid deicing salt (see ‘217 at C2 L52-53 teaching a solid deicer or deicing salt), comprising:
(1) a first solid deicing salt comprising sodium chloride present at a concentration of 65 to 90 percent by weight of the deicer composition (see ‘217 at C2 L67 – C3 L1 teaching sodium chloride present at least 70 percent of the deicer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05));
(2) a second solid deicing salt comprising magnesium chloride hydrate present at a concentration of 1.0 to 25 percent by weight of the deicer composition (see ‘217 at C2 L66-67 teaching magnesium chloride present at least 2.0 percent of the deicer.  In the 
(3) a solid corrosion inhibitor comprising diammonium phosphate present at concentration of 2.0 to 3.0 percent by weight of the deicer composition (see ‘271 at C3 L19 -20 teaching other compositions contain up to 2.0 percent by weight diammonium phosphate.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

However, ‘217 does not explicitly disclose (i) a liquid pre-wetting composition at a concentration of 1.0 to 10.0 percent by weight of the deicer composition, (ii) a leaching inhibitor comprising xanthan gum present at a concentration of 0.05 to 2.0 percent by weight of the pre-wetting composition, (iii) optionally a radiation absorber comprising present at a concentration of 0.05 to 1.0 percent by weight of the pre-wetting composition.

Regarding (i), ‘217 teaches that the solid deicer is present in significantly greater quantity (see ‘217 at C2 L54-59).  
Like ‘217, ’764 discloses a pre-wetted deicer comprising a mixture of a deicing agent, a pre-wetting agent (see ’764 at [0005]).  ‘764 discloses that the concentration of the pre-wetting agent is 1 to 12 percent (see ‘764 at [0009]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the pre-wetting concentration of ‘764 because ‘217 teaches that the solid deicer is present in greater quantity and ‘764 discloses a workable range for inclusion in a deicing composition.


‘764 also teaches that a liquid agent contains between about 0.3 and about 0.5 percent by weight xanthan gum dispersed into an aqueous solution of magnesium chloride (see ‘764 at [0021]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a viscosifying leaching inhibitor in ‘217 from ‘764 to reduce the leaching properties of the pre-wetting agent.

	Regarding (iii), ‘764 discloses a radiation absorber (see ‘764 at [0025]), wherein the radiation absorber is Naphthol green B dye (see ‘764 at [0026]). ‘764 further teaches that the radiation absorber, in general serves to increase the melting capacity of the deicer over using solid deicers alone by increasing the solar radiation absorption capability of the deicer (see ‘764 at [0027]).
‘764 also teaches that the concentration of Naphthol green B dye is 0.05-5.00 percent (see ‘764 at [0021]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a radiation absorber in ‘217 from ‘764 to increase the melting capacity of the deicer.

Regarding claim 16, ‘217 discloses a deicer mixture (see ‘217 at C1 L38-41 teaching a liquid deicer suitable for use as a deicer or a pre-coat for solid deicers), comprising:
(a) a liquid pre-wetting composition (‘217 at C1 L38-41 teaching a liquid deicer suitable for use as a pre-coat or a pre-wetting composition for solid deicers), comprising:
(1) a deicing salt comprising magnesium chloride present at a concentration of 10 to 35 percent by weight of the pre-wetting composition (see ‘217 at C2 L19-20 teaching magnesium chloride is present in the liquid deicer at 0.1 to 40 percent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see and MPEP § 2144.05));
(2) a corrosion inhibitor comprising sodium gluconate present at a concentration of 0.1 to 5.0 percent by weight of the pre-wetting composition (see ‘217 at C3 L41, L45-52 teaching sodium gluconate as a corrosion inhibitor, and see ‘217 at table in C5 teaching that the concentration of sodium gluconate is 0.25 to 1.15 percent in the given embodiments. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05));
(b) a deicing salt (see ‘217 at C2 L52-53 teaching a solid deicer or deicing salt), comprising:
(1) sodium chloride rock salt present at a concentration of 65 to 95 percent by weight of the deicer composition (see ‘217 at C2 L67 – C3 L1 teaching sodium chloride present at least 70 percent of the deicer.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05)).  The Examiner notes that in the claim limitation, rock salt is included, however, rock salt is taken to mean sodium chloride.   And/or, rock salt is taken to mean a solid deicer sodium chloride (see ‘217 at C3 L60-63 teaching rock salt o F for 24 hours and checked for flowability, to test the effect of the pre-wetting agent).
(2) magnesium chloride hydrate present at a concentration of 1.0 to 25 percent by weight deicer composition (see ‘217 at C2 L66-67 teaching magnesium chloride present at least 2.0 percent of the deicer.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05)).  The Examiner notes that in the claim limitation, magnesium chloride is a hydrate. In chemistry, hydrate means that water is contained in the substance. Since the deicer composition is exposed to the environment, the components will be exposed to water, thus water will invariably be contained in the substance.
(3) a second corrosion inhibitor comprising diammonium phosphate present at a concentration of 2.0 to 3.0 percent by weight of the deicer composition (see ‘271 at C3 L19 -20 teaching other compositions contain up to 2.0 percent by weight diammonium phosphate.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

However, ‘217 does not explicitly disclose (i) a liquid pre-wetting composition at a concentration of 1.0 to 10.0 percent by weight of the deicer composition, (ii) a leaching inhibitor comprising xanthan gum present at a concentration of 0.05 to 2.0 percent by weight of the pre-wetting composition, (iii) optionally a radiation absorber comprising present at a concentration of 0.05 to 1.0 percent by weight of the pre-wetting composition.

Regarding (i), ‘217 teaches that the solid deicer is present in significantly greater quantity (see ‘217 at C2 L54-59).  
Like ‘217, ’764 discloses a pre-wetted deicer comprising a mixture of a deicing agent, a pre-wetting agent (see ’764 at [0005]).  ‘764 discloses that the concentration of the pre-wetting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the pre-wetting concentration of ‘764 because ‘217 teaches that the solid deicer is present in greater quantity and ‘764 discloses a workable range for inclusion in a deicing composition.

Regarding (ii), ’764 discloses a pre-wetted deicer comprising a mixture of a deicing agent, a pre-wetting agent and a leaching inhibitor (see ’764 at [0005]), wherein the pre-wetting agent or liquid agent (see ’764 at [0017]) can contain a liquid leaching inhibitor (see ’764 at [0015]) like xanthan gum (see ’764 at [0020]). ‘764 further teaches that leaching inhibition occurs with the addition of xanthan gum as the xanthan gum increases the viscosity of the liquid coating on the salt, inhibiting the liquid’s ability to migrate within and flow out of the deicer pile (see ’764 at [0022]).
‘764 also teaches that a liquid agent contains between about 0.3 and about 0.5 percent by weight xanthan gum dispersed into an aqueous solution of magnesium chloride (see ‘764 at [0021]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a viscosifying leaching inhibitor in ‘217 from ‘764 to reduce the leaching properties of the pre-wetting agent.

	Regarding (iii), ‘764 discloses a radiation absorber (see ‘764 at [0025]), wherein the radiation absorber is Naphthol green B dye or colorant (see ‘764 at [0026]). ‘764 further teaches that the radiation absorber, in general serves to increase the melting capacity of the deicer over 
‘764 also teaches that the concentration of Naphthol green B dye is 0.05-5.00 percent (see ‘764 at [0021]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a radiation absorber in ‘217 from ‘764 to increase the melting capacity of the deicer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7, 8, 10, 12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of Koefod (U.S. Patent No. 9,309,449 
 (hereinafter referred to as ‘449) in view of 
Koefod (U.S. Pat. No. 6,800,217) (hereinafter referred to as ‘217). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘449 in view of ‘217 is obvious over claims 1, 2, 4, 7, 8, 10, 12, 15 and 16 of the pending application.

Claims 1 - 14 of ‘449 discloses a deicer composition comprising a liquid deicing agent or salt (including sodium chloride and magnesium chloride salts), corrosion inhibiting additive (including gluconate salts, sodium gluconate is a gluconate salt), viscosifying additive or a leaching inhibitor (including xanthan gum), a radiation absorber (including a list of dyes or colorant) and a solid deicing agent (including sodium chloride and magnesium chloride salts).  The concentrations of the deicing salt (10 - 45 percent of solution and 0.5 – 20 percent of 
Claims 4 – 6 and 16 of ‘217 discloses a deicer composition comprising a corrosion inhibitor (including diammonium phosphate) containing up to 2.0 percent. ‘217 further teaches that “it is desirable to reduce the level of phosphate as much as possible to reduce cost as well as to reduce the amount of phosphate put into the environment” (see ‘217 at C4 L64 – 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrosion inhibitors, sodium gluconate of ‘449 with a lower concentration of diammonium phosphate of ‘217 to reduce cost as well as to reduce the amount of phosphate put in the environment in a deicer composition.

Response to Arguments
Applicant's arguments filed March 1st, 2021 have been fully considered but they are not found persuasive. 
With respect to Applicant’s argument that  there is an unexpected benefit of using the solid corrosion inhibitor (DAP) at a concentration of 2.0 – 3.0 percent in a deicer composition in accordance with the present claims, specifically a benefit of % reduction of salt induced corrosion of at least 73%, the Examiner acknowledges the arguments and respectfully disagrees because the reduction in the concentration of DAP with a benefit of at least 73% reduction of salt induced corrosion is expected. Applicant’s Specification at [0042] states that “this is not sufficient to meet a common deicer corrosion specification of an at least 70% reduction in corrosion”.  It appears that 70% is a common industrial specification threshold and so alleged improvements of 73-75% do not appear to be unexpected or significant at this point.  Furthermore, "expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof" (see MPEP § 716.02(c).II).  And, "[a]ppellants have the burden of 

In addition, ‘271 teaches a deicer composition contains up to 2.0 percent by weight diammonium phosphate (see ‘271 at C3 L19 -20 and claim 16).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  And, ‘217 teaches that “it is desirable to reduce the level of phosphate as much as possible to reduce cost as well as to reduce the amount of phosphate put into the environment” (see ‘217 at C4 L64 – 67).  
Additionally, the Applicant has not established persuasive reasoning or other showing that would demonstrate that the art would not embody this improved corrosion resistance despite the similarities regarding the phosphate salt and the amount of solid corrosion inhibitor because the arguments of counsel cannot take the place of evidence in the record (see MPEP § 716.01(c).II and 2145.I)
Thus, claims 1 – 16 are obvious in view of the combinations of the ‘217 and ‘764 prior art references as outlined above.

With regard to the nonstatutory double patenting rejection, it is respectfully noted that the double patenting rejection cannot be held in abeyance and that a complete response to a 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731